DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Telephone Interview with the Examiner. Please see Interview Summary mailed on September 23, 2022.

Disposition of Claims
Claims 1-13 are pending in this application.
Claims 6, 9 and 12 are objected.
Claims 1-5, 7-8, 10-11 and 13 are rejected.

Allowable Subject Matter
Claims 6, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over (Choi – US 2020/0141372 A1), in view of (WILMAN – FR 1251396 A).

Regarding claim 1, Choi (Figs. 3-5) disclose:
A resonator (resonator 1) for attenuating noise in a duct (air duct: [0004]) delimiting an internal channel (channel defined by first hollow portion 110 and second hollow portion 220) for the flow of a fluid according to a reference axis (longitudinal axis of cover body 100), the resonator comprising:
a generally annular compartment (plurality of noise attenuation spaces 120) extending around the internal channel (channel defined by first hollow portion 110 and second hollow portion 220), the generally annular compartment (plurality of noise attenuation spaces 120) forming a “generally annular Helmholtz resonance cavity” (plurality of noise attenuation spaces 120) and 
an orifice (at least one of discharge holes 211: Fig. 4) forming a neck connecting the generally annular Helmholtz cavity (plurality of noise attenuation spaces 120) with the internal channel (channel defined by first hollow portion 110 and second hollow portion 220), the orifice (211) extending longitudinally along a circumference of the internal channel (channel defined by first hollow portion 110 and second hollow portion 220),
wherein the generally annular compartment (plurality of noise attenuation spaces 120) presents an inner structure (at least one of partition walls 230: Figs. 4-5) with a revolution symmetry about the reference axis (longitudinal axis of cover body 100).
Regarding the limitation “generally annular Helmholtz resonance cavity” above in claim 1, the Examiner submits that the general well-known definition of a “Helmholtz resonator” is a rigid container (any constrained space volume nearly spherical/cylindrical in shape) of gas (e.g. air or any other gas or mixture of gas) with a small neck and open hole (or neck or port) in one end to emit sound (a specific frequency).
Accordingly, Choi (Figs. 3-5) discloses a resonator (1) comprising open holes thru portions (i.e. slits) around an internal channel that forms discrete neck portions along the complete internal channel.

But Choi does not explicitly and/or specifically meet the following limitations: 
(A) wherein the compartment has an inner structure with a revolution asymmetry of the internal volume of the annular compartment
(B) an inner structure … adapted to generate a phase shift of an acoustic pressure wave propagating in the cavity relative to an acoustic pressure wave propagating in the channel

Regarding limitations (B) above, please note that claim 1 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations (B) as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s). This is apparent since Applicant describes this function as being a product of the inner structure comprising at least one radially protruding annular wall, and Shin’s inner structure (320) comprise radially protruding annular walls.

However, regarding limitation (A) above, WILMAN (Fig. 2) discloses a similar resonator/silencer where a passage of gases limited internally or externally by a wall of elastic material, supported over its entire length by a frame which may be constituted by a coil spring whose turns are spaced apart, by a helical wall surrounding a tube (WILMAN Second Paragraph). The use of a helical wall is to improve the dampening of high frequency noise.
It is noted that the helical walls of WILMAN are the required inner structure that have a geometry shaped to produce a revolution asymmetry of the internal volume of the annular compartment.
Further on, it is worth mentioning that Shin already have a compartment with an inner structure but said inner structure is symmetric in the circumferential direction (as explained above). WILMAN helical walls naturally are asymmetric in the circumferential direction.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resonator of Choi incorporating a helical wall as taught by WILMAN to improve the dampening of high frequency noise.

Regarding claim 2, Choi in view of WILMAN disclose the resonator according to claim 1, and further on Choi also discloses:
wherein the orifice (211) is formed by an almost-circumferential or circumferential slot along the perimeter of the internal channel (channel defined by first hollow portion 110 and second hollow portion 220).

Regarding claim 3, Choi in view of WILMAN disclose the resonator according to claim 1, and further on Choi in view of WILMAN also discloses:
wherein the orifice (211) has a radial thickness, designated by the height of the neck, this height of the neck being circumferentially variable (As shown in Choi Fig. 4).

Regarding claim 4, Choi in view of WILMAN disclose the resonator according to claim 1, and further on Choi in view of WILMAN also discloses:
wherein the neck comprises a horn between a throat to which the chamber is connected and a mouth open onto the flow channel, the shape of the horn defines an expansion function with its section increasing between the throat and the mouth, in particular a linear, exponential, conical or any function (When combining the helical partition walls of Wilman into Choi, one skill in the art would have arrive at the claimed language).

Regarding claim 5, Choi in view of WILMAN disclose the resonator according to claim 1, and further on Choi in view of WILMAN also discloses:
wherein the inner structure comprises a generally radially protruding annular wall, the generally radially protruding annular wall shaped so as to produce the revolution asymmetry (When combining the helical partition walls of Wilman into Choi, one skill in the art would have arrive at the claimed language).

Regarding claim 7, Choi in view of WILMAN disclose the resonator according to claim 5, and further on Choi in view of WILMAN also discloses:
wherein the generally radially annular wall is an axial end wall of the generally annular Helmholtz resonance cavity which extends obliquely at a non-zero angle a with a radial plane orthogonal to the reference axis (When combining the helical partition walls of Wilman into Choi, one skill in the art would have arrive at the claimed language).

Regarding claim 8, Choi in view of WILMAN disclose the resonator according to claim 1, and further on Choi also discloses:
a generally tubular insert member (insert body 200) around the reference axis (longitudinal axis of cover body 100) intended to be inserted inside the duct which delimits, internally, the internal channel (channel defined by first hollow portion 110 and second hollow portion 220) and, externally, with the duct, a space comprising the generally annular compartment (plurality of noise attenuation spaces 120).

Regarding claim 10, Choi in view of WILMAN disclose the resonator according to claim 1, and further on Choi in view of WILMAN also discloses:
two respectively proximal and distal walls to axially close the generally annular Helmholtz resonance cavity, the two walls being formed by a same continuous helical wall (When combining the helical partition walls of Wilman into Choi, one skill in the art would have arrive at the claimed language).

Regarding claim 11, Choi in view of WILMAN disclose the resonator according to claim 10, and further on Choi in view of WILMAN also discloses:
wherein the helical wall completes at least one turn (When combining the helical partition walls of Wilman into Choi, one skill in the art would have arrive at the claimed language).

Regarding claim 13, Choi in view of WILMAN disclose the resonator according to claim 1, and further on Choi also discloses:
a plurality of adjacent annular compartments (plurality of noise attenuation spaces 120) delimiting a plurality of adjacent resonator chambers (120) formed in the axial direction, each being connected to the internal channel (channel defined by first hollow portion 110 and second hollow portion 220) by at least one communication orifice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                     

/GRANT MOUBRY/Primary Examiner, Art Unit 3747